 Case 5:20-cv-00045-JPB Document 13 Filed 08/19/20 Page 1 of 3 PageID #: 107




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  WHEELING

WANDA C. SHORTER,

              Petitioner,

V.                                                       CIVIL ACTION NO. 5:20-CV-45
                                                         (BAILEY)
WARDEN, FCI Hazelton,

              Respondent.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court for consideration of the

Report and Recommendation of United States Magistrate Judge James P. Mazzone

[Doc. 8]. Pursuant to this Court’s Local Rules, this action was referred to Magistrate Judge

Mazzone for submission of a proposed report and recommendation (“R&R”). Magistrate

Judge Mazzone filed his R&R on June 25, 2020, wherein he recommends that petitioner’s

Petition for Habeas Corpus Pursuant to 28 U.S.C.         §   2241 [Doc. 11 be denied and

dismissed without prejudice. Although no objections were filed, petitioner did file a letter,

which this Court construes as a Motion to Apply Programming Credits Toward Home

Confinement [Doc. 12], filed July 24, 2020.

       Pursuant to 26 U.S.C.    §   636(b)(1)(c), this Court is required to make a de nova

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a do nova or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

150 (1985). In addition, failure to file timely objections constitutes a waiver of de novo
 Case 5:20-cv-00045-JPB Document 13 Filed 08/19/20 Page 2 of 3 PageID #: 108




review and the right to appeal this Court’s Order. 28 U.S.C.         § 636(b)(1);   Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91

94 (4th Cir. 1984). Here, objections to Magistrate Judge Mazzone’s R&R were due within

fourteen (14) days of service, pursuant to 28 U.S.C.    § 636(b)(1) and Fed. R. Civ. P. 72(b).
To date, no objections have been filed. Accordingly, this Court will review the R&R for

clear error.

       Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 8] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report. Accordingly, petitioner’s Petition

for Habeas Corpus Pursuant to 28 U.S.C.            § 2241 [Doc. 1] is hereby DENIED and
DISMISSED WITHOUT PREJUDICE. This Court further ORDERS that this mailer be

STRICKEN from the active docket of this Court and DIRECTS the Clerk to enter judgment

in favor of respondent.

       Further, as to petitioner’s motion [Doc. 12], petitioner provides no information about

the programming credits she references, nor does she cite any authority which would show

that either the B.O.P. or this Court can apply such credits to shorten the duration of home

confinement. Accordingly, the Motion [Doc. 12] is hereby DENIED.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Orderto any counsel of record herein

and to mail a copy to the pro se petitioner.




                                               2
Case 5:20-cv-00045-JPB Document 13 Filed 08/19/20 Page 3 of 3 PageID #: 109




    DATED: August 19, 2020.




                                        TON BAILEY
                                        UNITED STATES DISTRICT JUDGE




                                    3
